Citation Nr: 1620600	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for ischemic heart disease, to include as secondary to service-connected diabetes mellitus, type II; degenerative joint disease of the right knee; and/or degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1981 and from April 2006 to October 2007, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The August 2012 rating decision denied service connection for sleep apnea, ischemic heart disease, and DDD of the cervical spine.  The April 2014 rating decision denied service connection for sinusitis.  

In October 2015, the Veteran testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  

The Veteran was previously denied service connection for sleep apnea in a May 2008 rating decision.  The Board must therefore initially determine whether new and material evidence has been submitted to reopen the claim for service connection for sleep apnea prior to addressing the claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied entitlement to service connection for sleep apnea.  The Veteran was notified of this decision and he did not perfect an appeal.

2.  Evidence received since the May 2008 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection for sleep apnea.

3.  The Veteran has a current diagnosis of obstructive sleep apnea, and the evidence is in relative equipoise on the issue of whether it is etiologically related to service.

4.  The Veteran has current diagnoses of ischemic heart disease, coronary artery disease, and hypertensive heart disease, and the evidence is in relative equipoise on the issue of whether they are etiologically related to service.

5.  The Veteran has a current diagnosis of DDD of the cervical spine, and the evidence is at least in relative equipoise on the issue of whether it is etiologically related to service.






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for DDD of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for sleep apnea, ischemic heart disease, and DDD of the cervical spine, these claims are substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

II.  New and Material Evidence 

The Veteran first applied for service connection for sleep apnea in January 2008.  His claim was disallowed by rating action in May 2008 because there was no evidence that the Veteran was diagnosed with sleep apnea during a period of active duty.  The Veteran did not perfect an appeal of the determination and it became final. 38 C.F.R. § 20.1103

In February 2011, the Veteran requested to reopen the claim for service connection for sleep apnea.  In an August 2012 rating decision, the RO denied the claim.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336   (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Boggs, 520 F. 3d at 1336.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

In this case, the claim was previously denied because there was insufficient evidence of a nexus between the diagnosed sleep apnea and the Veteran's active military service.  Since then, VA treatment records have been associated with the claims file that indicate that a VA pulmonologist, Dr. A.A., opined in May 2011 that the etiology of the Veteran's sleep apnea was at least as likely as not related to the Veteran's active service starting in 1973.  Accordingly, presumed credible, new and material evidence has been received and the claim for service connection for sleep apnea is reopened.

III.  Service Connection Claims

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, including ischemic heart disease and arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

The Veteran had two periods of active service.  From August 1973 to October 1981, he served on active duty in the Air Force as a missile launch officer, executive support officer, administrative management officer, instructor, technical instructor, and chemical research officer.  Service treatment records (STRs) for this first period of service are silent for mention of complaints, diagnosis, or treatment of any sleep problems, heart problems, or neck or upper back problems.  In a November 1972 examination, the Veteran was noted to weigh 192.9 pounds and his blood pressure was 120/86 (sitting), 112/80 (recumbent), and 116/84 (standing).  His heart and spine were noted to be clinically normal and the examination report is silent for mention of sleep trouble or neck/spine problems.  In an August 1981 separation examination, the Veteran denied having recurrent back pain or frequent trouble sleeping.  In addition, his heart was again found to be clinically normal and his blood pressure, while sitting, was 98/70.

From April 2006 to October 2007, the Veteran served on active duty in the Army as a physician assistant, including service in Iraq.  In April 2006, upon the Veteran's entrance to this second period of active service, his heart and spine were again found to be clinically normal and his blood pressure was 129/89.  In April 2007, the Veteran's blood pressure was 122/90 and 116/89-90, and it was noted that his blood pressure needed to be carefully monitored.  A September 2007 separation assessment was silent for mention of any cervical spine problems or heart problems, including blood pressure problems.  

VA treatment records indicate that the Veteran reported graduating from a physician assistant (PA) program in 1984, and in October 2009 was working as a PA for the VA medical center (VAMC) in Topeka, Kansas.  As part of his PA job at the VAMC, he performed compensation and pension examinations.

The Board notes that the Veteran is service-connected for diabetes mellitus, type II, with an effective date of May 14, 2008.  STRs indicate that the Veteran was first diagnosed with diabetes mellitus, type II in March 1990; however, a treatment record from July 1990 notes that after changing his diet and exercise, there was no evidence of diabetes, but that because of family history he "may be a potential diabetic."  A July 2011 VA examiner indicated that there was no objective evidence of a diagnosis of diabetes mellitus until May 2008, and an August 2011 rating decision notes that the Veteran's diabetes mellitus was "latent" until the Veteran returned from Iraq in 2007.

Sleep Apnea

The Veteran contends that he has suffered from poor sleep, fatigue, and snoring since entering service in 1973.  He also states that there was no means to test for sleep apnea until the mid-1990s, and that before that he was just told to sleep on two pillows.  He asserts that sleep apnea and diabetes, for which he is service-connected, are directly related.  See the February 2011 notice of disagreement; November 2012 statement; October 2013 statement.

The evidence of record indicates that the Veteran was diagnosed with obstructive sleep apnea in August 1994.  See the August 1994 treatment reports from Dr. J.S.  More recently, the Veteran's VA pulmonologist, Dr. A.A., indicated in May 2011 that the Veteran had a long-standing history of sleep apnea that was stabilized with use of a CPAP machine.  Thus, the current disability requirement for service connection for sleep apnea is satisfied.  

The evidence is in relative equipoise on the issue of whether the sleep apnea is etiologically related to active service.  As discussed above, the Veteran's service treatment records (STRs) for his period of active service from August 1973 to October 1981 are silent for mention of complaints, diagnosis, or treatment of any sleep problems.  

Post-service treatment records indicate that in August 1994, the Veteran reported at a private sleep diagnostic center that he had symptoms of snoring loudly, poor sleep, being tired and sleepy in the daytime, and finding it hard to concentrate, which he had for "at least 4 years."  His weight was noted as 254 pounds.

VA treatment records show that in January 2008, the Veteran had a polysomnographic evaluation for the titration of nasal CPAP.  Recommendations included daily compliance with CPAP use for 6-8 hours per night, elevating the head 20 degrees during sleep, and weight reduction.

In a letter submitted in February 2011, a VA physician, Dr. D.C., noted that the Veteran had sleep apnea.  He stated that the Veteran reported being tired, having fragmented sleep, and snoring since 1973.  Dr. D.C. stated that there was no means to accurately diagnose or treat sleep apnea until the early 1990s, and that numerous studies have shown diabetes and sleep apnea to be closely intertwined.  He opined that it was at least as likely as not that the Veteran's sleep apnea was the result of his more recent active duty service.

VA treatment records indicate that in May 2011, the Veteran's pulmonologist, Dr. A.A., noted the Veteran's reported medical history of sleep apnea.  He also noted that the Veteran's weight in the early 1970s was 192 pounds, which was not overweight.  Dr. A.A. asserted that there is no exact known medical cause of sleep apnea, and the Veteran's positive history of sleep apnea symptoms from his early military service implied that he suffered from sleep apnea at an early age.  He opined that the most likely etiology of the Veteran's impaired sleep problems and sleep apnea was at least as likely as not related to his military service starting in 1973.  

In December 2011, a VA physician reviewed the Veteran's claims file and opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  The doctor noted that the Veteran was morbidly obese at 292 pounds and his diagnosis of obstructive sleep apnea is caused by airway obstruction, which is most often the result of the severely obese person.  The doctor further noted that there was no medical literature of diabetes as the cause of obstructive sleep disorder.

The Veteran testified in an October 2015 Board hearing that he was told in the 1970s and 1980s that he had sleep apnea, and that he was told by fellow service members and his wife that he snored, but that there was no examination available to make such a diagnosis.  He indicated that sleep apnea is a comorbid condition with diabetes, and that other service-connected conditions also impact the sleep apnea, including asthma, allergies, and knee problems.  The Veteran also asserted that he was a physician's assistant and did compensation and pension examinations, and was a flight surgeon in the Army (during his second period of service).  He opined that during his tour in Iraq, the sleep apnea worsened.

On this record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's sleep apnea is related to his active service.  All three VA medical opinions are of somewhat limited probative value.  It is unclear whether Dr. D.C. and Dr. A.A. reviewed the Veteran's STRs before rendering their opinions.  It is also unclear whether Dr. D.C. and Dr. A.A. are professional colleagues and/or friends of the Veteran.  The December 2011 VA examiner did not discuss doctors D.C. and A.A.'s conflicting opinions or the fact that the Veteran weighed nearly 40 pounds less when he was diagnosed with sleep apnea in 1994.  As such, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the exact etiology of the sleep apnea.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, there are two medical opinions indicating expressly that the Veteran's sleep apnea is due to his active military service.

Moreover, the Veteran's statements are credible because they have been generally consistent, and he is competent to describe his observable symptom of having impaired sleep and feeling tired during the day.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran also has medical training as a physician's assistant, and his statements are underscored by two VA physicians who opined that the sleep apnea was at least as likely as not related to his military service.

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.

Ischemic Heart Disease

The Veteran contends that during active service in Iraq, he was told to monitor his blood pressure to avoid heart disease.  He states that hypertension is one factor in coronary artery disease and links his ischemic heart disease and subsequent bypass surgery to his active military service.  He also states that medical literature shows that that ischemic heart disease and diabetes are comorbid conditions.  See the June 2011 statement; November 2012 statement; October 2013 statement.

VA treatment records indicate that the Veteran was found to have mild reversible ischemia in January 2011.  He has diagnoses of ischemic heart disease, coronary artery disease, and hypertensive heart disease, and had coronary bypass surgery in April 2011.  Thus, the current disability requirement for service connection for ischemic heart disease is satisfied.  

The evidence is in relative equipoise on the issue of whether the ischemic heart disease is etiologically related to active service.  Treatment records from Peterson Air Force Base dated in May 1990 show that results of a routine, periodic electrocardiogram (ECG) showed sinus bradycardia with a first degree AV block.  The ECG was otherwise normal.

Private treatment records from December 2005 indicate that the Veteran had an echocardiogram, which showed mild concentric left ventricular hypertrophy with normal left ventricular systolic function, and no significant valvular abnormalities.  

STRs for the Veteran's second period of active from April 2006 to October 2007 are silent for mention of complaints, diagnosis, or treatment of any heart problems.  

Post-service VA treatment records indicate that in June 2009, the Veteran's blood pressure was noted as being 138/78, and he was assessed as having hypertension.

In January 2011, a stress test was negative for stress-induced ischemia or chest pain.  The Veteran was noted to have reversible ischemia.  In February 2011, the Veteran had a cardiology consultation.  He reported having episodes of chest pain for the past several months involving the left anterior chest.  His blood pressure was 124/66.  The cardiologist noted that the Veteran had multiple risk factors, including hyperlipidemia, diabetes, obesity, and a family history of coronary artery disease.  

VA received an Ischemic Heart Disease Disability Benefits Questionnaire completed by M.M., a nurse practitioner at the VAMC in Leavenworth, Kansas, in April 2011.  She indicated that the Veteran had diagnoses of ischemic heart disease, coronary artery disease, and hypertensive heart disease.  She stated that the Veteran had percutaneous coronary intervention (PCI) in March 2011 and coronary bypass surgery in April 2011.  In the "remarks" section, M.M. noted that the Veteran had a diagnosis of diabetes mellitus, but did not offer an opinion as to nature or etiology of the Veteran's heart disease.

In July 2011, the Veteran's VA cardiologist, Dr. H.R., submitted a statement in which he indicated that the cause coronary artery disease is multi-factorial with a number of risk factors, including a positive family history, male gender, lipid abnormalities, diabetes mellitus, physical inactivity, hypertension, obesity, and cigarette smoking.  He stated that numerous medical studies have extolled the impact of diabetes, hypertension, obesity, and tobacco as significant indicators for increased risk factors of coronary artery disease.  Dr. H.R. noted that although age and lifestyle play roles, military service in and of itself can impose additional factors that would impact coronary artery disease, including stress, diet, and prolonged stressful physical activity in hazardous environments.  He noted that the Veteran's 2006-2007 STRs contained a note to monitor his blood pressure carefully, and opined that it was at least as likely as not that the Veteran's heart disease started during his last active duty deployment as a result of and exacerbated by his known risk factors for heart disease, including diabetes and taking anti-lipid lowering agents daily.  

Also in July 2011, a VA examiner reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's ischemic heart disease was proximately due to or the result of the Veteran's diabetes mellitus.  She opined that the risk factors for coronary artery disease are diabetes, hypertension, hyperlipidemia, family history, obesity, sedentary lifestyle, and tobacco and alcohol use.  She noted that the Veteran had a majority of those risk factors, and that his diabetes mellitus was well-controlled since his diagnosis.  As such, the reviewer opined, it was more likely than the Veteran's morbid obesity, sedentary lifestyle due to his back and knee problems, and family history played a larger part in contributing to his ischemic heart disease than the diabetes.

In December 2011, a VA physician reviewed the Veteran's claims file and opined that the Veteran's ischemic heart disease was less likely than not proximately due to or the result of the Veteran's knee and back conditions.  The reviewing doctor noted that the Veteran was morbidly obese with ischemic heart disease and diabetes mellitus.  The doctor also noted that if the Veteran would cut back on his calorie intake, regardless of the knee and back conditions, he would prevent obesity and lesson his risk for diabetes and the complications of diabetes, including ischemic heart disease.  

The Veteran testified in the October 2015 Board hearing that he was found to have "iffy" blood pressure before he was deployed to Iraq, and that hypertension is cardiac related.  He stated that in 2011, he had vague, atypical-type chest pain, and was subsequently told that he needed bypass surgery.  He highlighted the July 2011 statement from Dr. H.R. as evidence that the heart disease is related to the diabetes mellitus.

On this record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's ischemic heart is related to his active service, to include his diabetes mellitus.  All three VA medical opinions are of somewhat limited probative value.  It is unclear the extent to which Dr. H.R. reviewed the Veteran's STRs before rendering his opinion, and the July and December 2011 VA examiners' opinions contradict each other.  Moreover, the December 2011 VA examiner's opinion does not discuss Dr. H.R.'s opinion.  As such, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, there is a medical opinion that the Veteran's ischemic heart disease was exacerbated by his military service and/or diabetes mellitus.  

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for ischemic heart disease is warranted.

DDD of the Cervical Spine

The Veteran contends that he has cervical spine degeneration caused by his tour in Iraq, particularly the weight of the assault gear and body armor, which included a flight helmet with night vision goggles.  See the February 2011 notice of disagreement; October 2013 statement; December 2013 statement.

VA treatment records indicate that the Veteran was found to have degenerative joint disease of the cervical spine, confirmed by x-ray, in a November 2010 VA Gulf War examination.  Thus, the current disability requirement for service connection for DDD of the cervical spine is satisfied.  

In the Gulf War examination, the Veteran reported that his cervical spine had stiffness and aching that began while he was deployed in Iraq in 2006 and 2007.
He reported logging 250 hours of combat flying time in helicopters, wearing full gear, with many hard landings.  He carried a combat medical pack, which weighted 50-70 pounds.  The Veteran stated that in the last 1.5 years, he had increased neck pain with no radiation, including neck pops and snaps 1-2 times per day when he rotated his head from side-to-side.  Physical examination reviewed tenderness to palpation, but no muscle spasms.  Flexion was to 35 degrees and extension was to 42 degrees.  Left and right lateral bending was to 30 degrees, left rotation was to 52 degrees, and right rotation was to 20 degrees.  X-rays showed degenerative osteoarthritis of the cervical spine.  The examiner opined that the Veteran's cervical spine diagnosis was at least as likely as not the result of the Veteran's military service, including riding in helicopters and having hard landings.

Private chiropractor treatment records dated in 2012 and 2013 indicate that the Veteran began treatment for cervical disc degeneration in December 2011.

In the October 2015 Board hearing, the Veteran reiterated that when he was in Iraq in 2006 and 2007, he wore heavy body armor, including a Kevlar helmet with aviation night vision goggles that were very heavy, which caused the cervical spine disc degeneration.

On this record, the Board finds that the competent and credible evidence is at least in relatively equipoise as to whether the Veteran's DDD of the cervical spine is related to his active service.  The November 2010 VA medical opinion is competent and credible, as it was rendered based on review of STRs and physical examination of the Veteran.  In addition, the examiner provided the rationale and bases on which he relied to form his opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

Moreover, the Veteran's statements are credible because they have been generally consistent, and he is competent to describe his observable symptom of having cervical spine pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran also has medical training as a physician's assistant, and his statements are underscored by the November 2010 VA examiner's opinion.

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for DDD of the cervical spine is warranted.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.

Service connection for ischemic heart disease is granted.

Service connection for DDD of the cervical spine is granted.


REMAND

The Veteran contends that he has sinusitis, which is related to and aggravated by his service-connected allergic rhinitis.  He asserts that the allergic rhinitis and sinusitis are two separate disabilities, that he has been given both diagnoses, and that chronic rhinitis can cause chronic sinusitis.  See the May 2014 notice of disagreement; September 2015 statement; October 2015 Board hearing transcript.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

The Veteran is currently service-connected for allergic rhinitis.  It is unclear whether the symptoms currently attributed to sinusitis, including sinus surgery in October 2013, are manifestations of his service-connected allergic rhinitis, or are indicative of a separate disability.  As the Veteran noted in the October 2015 Board hearing, he has had symptoms of allergic rhinitis and/or sinusitis for many years, and has been given different diagnoses to explain such symptoms.  As such, a medical opinion is necessary to determine the nature and etiology of the Veteran's claimed sinusitis, to include scheduling the Veteran for a VA examination if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion on the nature and etiology of the Veteran's reported sinusitis.

The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the opinion rendered.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  

a. The examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the claimed sinusitis, including sinus surgery in October 2013, is a separate disability from allergic rhinitis, for which the Veteran is already service-connected.  

b. If the examiner finds that any sinusitis or sinus disability is a separate disability from the allergic rhinitis, the examiner should then opine on whether it is at least as likely as not (50 percent or greater probability) that the sinus disability is related to service.  

The examiner should also specify whether it is at least as likely as not (50 percent probability or more) that the sinusitis was caused or aggravated by the service-connected allergic rhinitis. 

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


